          Case 5:20-cv-00046-OLG Document 98 Filed 10/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JARROD STRINGER, et al.,                          §
                                                  §
       Plaintiffs,                                §
                                                  §
and                                               §
                                                  §
TEXAS DEMOCRATIC PARTY, DCCC,                     §           CIVIL NO. SA-20-CV-46-OG
and DSCC,                                         §
                                                  §
       Intervenor-Plaintiffs,                     §
                                                  §
v.                                                §
                                                  §
RUTH HUGHS, in her official capacity as           §
Texas Secretary of State and STEVEN C.            §
McCRAW, in his official capacity as Director      §
of the Texas Department of Public Safety,         §
                                                  §
       Defendants.                                §

                           DEFENDANT’S COURT-ORDERED ADVISORY

       Pursuant to the Court’s August 28, 2020 Order, Dkt. 97, Defendant Texas Secretary of

State respectfully submits this advisory. As set forth in the attached declaration, Defendants are in

compliance with the Court’s August 28, 2020 Order, and Plaintiff Jarrod Stringer has updated his

voter registration address by changing the address on his Texas driver license via the updated DPS

system.




                                                 1
         Case 5:20-cv-00046-OLG Document 98 Filed 10/02/20 Page 2 of 2




                                             Respectfully submitted.

                                             KEN PAXTON
                                             Attorney General of Texas

                                             JEFFREY C. MATEER
                                             First Assistant Attorney General

                                             RYAN L. BANGERT
                                             Deputy First Assistant Attorney General

                                             DARREN L. MCCARTY
                                             Deputy Attorney General for Civil Litigation

                                             THOMAS A. ALBRIGHT
                                             Chief for General Litigation Division

                                             /s/Anne Marie Mackin
                                             ANNE MARIE MACKIN
                                             Texas Bar No. 24078898
                                             CHRISTOPHER D. HILTON
                                             Texas Bar. No. 24087727
                                             Assistant Attorneys General
                                             P.O. Box 12548, Capitol Station
                                             Austin, Texas 78711-2548
                                             (512) 463-2798 | FAX: (512) 320-0667
                                             anna.mackin@oag.texas.gov
                                             christopher.hilton@oag.texas.gov

                                             ATTORNEYS FOR DEFENDANTS

                                   CERTIFICATE OF SERVICE

       I certify that on October 2, 2020, the foregoing instrument was filed electronically via the
Court’s CM/ECF system, causing electronic service upon all counsel of record.

                                             /s/Anne Marie Mackin
                                             ANNE MARIE MACKIN
                                             Assistant Attorney General




                                                2
